COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Olen Ware II v. The State of Texas

Appellate case number:   01-13-00545-CR

Trial court case number: 1328054

Trial court:             208th District Court of Harris County

        Appellant, Olen Ware II, has filed a motion “for an Order to the Trial Court Reporter to
Complete the Record and for an Extension of Time to File Brief,” contending that a portion of
State’s Exhibit 1 was not included in the record. Our complete review of the above-referenced
appeal requires that the appellate record include the trial exhibits. Accordingly, we GRANT
appellant’s motion and order the court reporter to file a supplemental reporter’s record
containing a complete copy of State Exhibit 1. See TEX. R. APP. P. 34.6(d).
       The supplemental reporter’s record containing a copy of State Exhibit 1 is due in this
Court within 10 days of the date of this order.
       Appellant’s brief is ORDERED to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.


Judge’s signature: /s/ Justice Laura C. Higley
                   Acting individually  Acting for the Court


Date: January 28, 2014